a :

ne “ec

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) "Page I of 1

UNITED STATES DISTRICT COURT
. SOUTHERN DISTRICT OF CALIFORNIA

United States of America ' JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

 

Vv. (For Offenses Committed Gn or After November 1, 1987)
Camilo Angeles-Ardilla Case Number: 3:19-mj-24223
Michael Littman
- Defendant's Attorney FE t L E D
__.-REGISTRATION NO. 90954298
THE DEFENDANT: OCT 2.1 2013
pleaded guilty to count(s) 1 of Complaint a STRICT COURT
LI was found guilty to count(s) . SOUTHERN DISTRICT OF CALIFORNIA. 7
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
O) The defendant has been found not guilty on count(s) .
[1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

__ The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .

on
1 TIME SERVED x _~ O days

 

Assessment: $10 WAIVED Fine: WAIVED

] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. _

L) Court recommends defendant be deported/removed with relative, charged in case

 

 

_ IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, October 21, 2019
Date of Imposition of Sentence

Met Wo

HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

; Clerk’s Office Copy | a | / : —-3:19-mj-24223 ©

 
